OFFICE    OF THE   ATTORNEY   GENERAL OF         TEXAS
                           AUSTIN




fion. H. c. \oilmon
county  Alat or
oroy county
I)ampa, T6xaU




                                     the gemml     ae8um.p
                                       ens, mJor apalru
                                       mamnt   partltlonr,
                                       lro to hea)ing    md
                                     yrt0ar,   roaring,
                                     erg68 agatnut    thh




         Iqrorement      ?un48.    !fFe a8w     that thi8 Dl-0.
         htbitian    would al.80 b8 qpli88bl8       to nfri&ar-
         dlon     or      oth8r equipment not 6 part 0r ths
         building.       un4erroore4      date 10 an error)
Hon. R. c. wuwn,         Peg8 a


              ‘mm14 paymnt   of ~ZWI~WM~OZ intWtIIO8
        on tho oourthouae  be 8 proper ohsrge lg in8t
        thir fuod?"
              15 tbi8 a9:5%a5 Te &rs 5Ot &tempting        t0 pl88
upon or 8et out all th8 lxpon8s8 that lpag pmpsrl~            be
pi4    rrom the penmn85t     Improvemnt      run4 or those ex-
pen888    *hiOh arrmot be pal4 from suah fund.         We are only
ana8ring      your tp00iri0  queetlon     aontained la your in-
WrY.       HoweTq, In oompllanee      rltb your requert    we am
enoloeing     aopier or our opintonr     Hoe. O-1649, 0-1069,
o-108&3, O-98, O-37, O-1810 and o-499, regarding          Ollpelme8
whIeh mey or uey not be properly         paid frora the penwiaent
lnpravment      tuna.
           Xi the tnolost4 aopite   of the abGv6 titntioned
opInio5s  sn4 this opI5Inn 40 n6t answer sny opaalflo
qwstlona you have 15 mind, we ulll     be glad to render
an opinion on any epeaiflo  question   you desire  to dlmat
to this department.
             Section     9 or ArtIole     8 or the    Texa8 c&aatitutIon
reads    a8 rOliOU8t
                “i’h0 Stat8 tU On p?Opt~TtY, UOhIUiVO Of
        the tex Issae888ry to pay the public             debt, end
        of the texe8 prcwlded for the bemilt                of the
        pub110 rree sohools,         8h4ll rievtr exoeed thirty-
        tire aentt      on the on8 huzklred dollars         ~alua-
        tion;    a54 A0 6OUAtt, aity         or tarn 8hAll levy
        more them tweafipfire          oeat8   rm elty     or county
        puxpauer,     an4 not 8xas8alng        rirtttttn oente r0r
        roads aad brldge8,        ad     not exaeealng     rfrteen
        aents to pay furoru,         on the one hundred 4010
        larr ralustlon,       exoept tortht        payntnt    of debt8
        inaurred     prior  to the adoption        of the eme&ea&
        Septembtr w&h, l&335; a54 r0r the sreatlon                 0r
        pub110 buIld:ngr,        streets,     dtWOBr8,water work8
        and other permanent improYemnt8,               sot to exaeed
         twenty-rive     oentr on the one hundred &Alar8
         TalUktiO5, i5 any one yttr, tIId tXOtp%a8 It
         in this Conetitutioa         otherwlw prgvided;        sod
         tha Lsglslaturs      may also authorize        an addltlon-
         a% annual ed valoren         tax to be leritd      aad aol-
         leotea    ror the rurther       mslntenanoe    of the public
Boa.   R. C. WIllon,   Pace S


       road8~ prOYid8d,   thOt 0 MjOritY    Or th0   prUli-
       rle4 prop8rty tax-payl8~ voter8 oi the oountr
       toting nt  an llaetlo8  to ba held r0r thet pur-
       pore rball tote rush tax, wt to lxo8e4 fir-
       teen aeatr on th8 on8 hundred ~ollut    valU8tIOn
       Or tb   p?OpUty 8!lbjtOt tO tUwOA          iA 8U8h
       0wAty.    JUta, th8 hgi8iatUre     MY  ~88   lOOa
       laws ror tht 8dntennnae        or the pub110 2Wd8
       and hlghwa 8, without       the lOOal Aotiae rtquirtd
       rot 8ptoIaI or loos1 lan8.'
            The above  qUot8b  provlalon or tht conrtitutlon
pre8aribed tht raaxlmm rate 0r tax*8 ror gtwral pufpo888,
for roe48 and bridee8,     rot juror8,  and for pemanent     im-
provaaenta, respectively, Tht aonitt mooruing rrox ttxat
levied a54 00116ate4 rot raoh or tht enuxentea         purpores
are 0056titUtiOMl     rWd8; 42id th0 OOti88105eT8        OOUTt ha8
no power or authorIt     to tre58fer   xonet b%op! one fuad to
anothsr  0: to expand r0r one ~qorra       tax wionef raised  080
eentibly r0r another    purp088.
             Tht lmtdiate  purpore   ot the above mmtloatd
pX%Vl8lOA or tht Constitution      18 to lmt   the m0uAt 0r
taxer that MJ bt raised for the88 8ever81 pUrpoae8, rt-
apeotlvelyt    but It I8 tlto intenatd to Inhibit   lxaesrlve
txpeadlturea    rot a57 ruoh pur&o8e, an4 to require that
any aa all mocaltt ralted b7 taxation      ror t partloolar
purpote shell be IQplIed to thnt purpote and to no other.
Ault 18. Hal.8 Cowty, 116 S.W. 3591 Eondemon County vt.
Nrke, &W 88 94.

            Th6 oa8e 0r Carroll ~8. Wllllamr,    s?oa SW 504,
hol48,amoA.g othtr thlAg8,  that the CcA8tltuticn       oontem-
plait08 that, a8 a matter or ocmnon honesty and rair deal-
init,, tax mone7 takw  rrtm the people 08ttntIbl7       ror 0~8
pUrpOtt shall be OXpoAdOd ior that pUrrO8a alone, l8 well
as the tu rata, ror that particular     alats,    thall    not ex-
osed tht presarlbed   max5.m~.
              Tn view of the lbregolag authorltler,     70~ are
respeatruu7      advised that it 18 the oplnlon     or th18 da-
Boa.       R. C. Wllwn,   Pa60 4


p4rtntnt     that the p8pmnt   o? prenlo8    ror 1~ura1~*     on
the    oourthoime   o&mot be Imall     paid STCQ the PemaaeILt
tiprot08ient     ana. The pagmsnt of prwIua8 ror la8uranoe
oa a oourthouse      would be an expenditure    ror a gewral
purpose of the county ad, ther8fcue.         8uoh expenditure
8hOUld     bt paid out of the QtRtln1 fund.

                True:lng  that   the   fOrtgOIAg   itilf   aA8wer8   your
iaqupf,        W8 remflIA




AW:AW